Citation Nr: 0811392	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  05-37 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to an initial rating in excess of 10 percent 
for bilateral pes planus. 

2.	Entitlement to an initial compensable rating for 
pseudofolliculitis barbae.  


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel


INTRODUCTION

The veteran had active service from May 1986 until October 
1986, from October 1990 until July 1991, and from August 2001 
until January 2004. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.  


In an August 2005 rating decision, the RO increased the 
veteran's evaluation for bilateral pes planus from a 
noncompensable rating to a rating of 10 percent, effective 
January 9, 2004, the day following the veteran's release from 
active duty. 

The veteran presented testimony at a personal hearing in May 
2007 at the RO before a Decision Review Officer (DRO). A copy 
of the hearing transcript was placed in the claims folder. 

As a final preliminary matter, the Board notes that the 
veteran is not currently represented.  At the May 2007 RO 
hearing, the veteran chose to proceed with the hearing 
without any formal representation.  In addition, in a VA 
letter issued in November 2007, the veteran was given another 
opportunity to authorize an organization or person to 
represent him.  He was informed that failure to respond to 
the letter in 30 days would result in the Board assuming the 
veteran wished to represent himself.  As no response has been 
received, the Board presumes the veteran has chosen to 
represent himself and resumes its review of the appeal.  

The Board recognizes that additional VA clinical records, 
dated from July to September 2007, were received into the 
record in September 2007, after issuance of the most recent 
supplemental statement of the case in July 2007.  The record 
does not reflect that the RO has adjudicated the issues on 
appeal with consideration of the additional evidence, and the 
veteran has not waived RO consideration of the additional 
evidence.  However, these records contain reference to the 
disabilities at issue by medical history only, and do not 
specify any treatment or clinical findings relative either 
disability at issue.  As such, they are not pertinent to the 
issues on appeal, and there is no prejudice to the veteran by 
proceeding with appellate consideration of the issues on 
appeal.  See 38 C.F.R. § 20.1304 (2007; and Bernard v. Brown, 
4 Vet. App. 384 (1993) (when the Board addresses in a 
decision a question that has not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice and opportunity to respond and, if not, whether the 
claimant will be prejudiced thereby).




FINDINGS OF FACT

1.	Competent clinical evidence of record establishes that, 
throughout the rating period on appeal, the veteran's 
bilateral pes planus has been manifested by pain on 
manipulation and use of the feet.  

2.	Competent clinical evidence of record establishes that, 
throughout the rating period on appeal, the veteran's 
pseudofolliculitis barbae has been manifested by recurrent 
flare-ups treated with topical agents over the last 12 
months, covering less than 5 percent of the entire body or 
areas affected.  


CONCLUSIONS OF LAW

1.	The criteria for entitlement to an initial evaluation in 
excess of 10 percent for bilateral pes planus have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.10, 4.71a, Diagnostic Code 5276 (2007).  

2.	The criteria for entitlement to an initial compensable 
evaluation for pseudofolliculitis barbae have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.118, 4.20, Diagnostic Code 7806 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  The VCAA applies in this case. 

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.   As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review 
the information and evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.

In this case, the veteran is appealing the initial rating 
assignments as to his bilateral pes planus and 
pseudofolliculitis barbae.  In this regard, because the 
November 2004 rating decision granted the veteran's claims of 
entitlement to service connection, such claims are now 
substantiated.  His filing of a notice of disagreement as to 
the November 2004 determinations does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the initial rating assignments here 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
Dingess/Hartman, 19 Vet. App. at 493.  As a consequence, VA 
is only required to advise the veteran of what is necessary 
to obtain the maximum benefits allowed by the evidence and 
the law.  This has been accomplished here, as will be 
discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant Diagnostic Codes for bilateral pes planus and 
pseudofolliculitis barbae at issue (38 C.F.R. §§ 4.118, 
4.71a, DC 5276, 7806), and included a description of the 
rating formulas for all possible schedular ratings under 
these Diagnostic Codes.  The appellant was thus informed of 
what was needed not only to achieve the next-higher schedular 
ratings, but also to obtain all schedular ratings above those 
that the RO had assigned.  Therefore, the Board finds that 
the appellant has been informed of what was necessary to 
achieve higher ratings for the service-connected disabilities 
at issue.

Duty to Assist

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  In 
this case, the claims file contains the veteran's service 
medical records, as well as reports of VA post-service 
treatments and examinations.  Additionally, the veteran's 
statements in support of his appeal are affiliated with the 
claims folder and the veteran was afforded a VA medical 
examination.  The Board has carefully reviewed such 
statements and medical records, and has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claims. 

Legal Criteria and Analysis

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity attributable to 
specific disabiities.  The ratings are established through 
application of the criteria presented in the VA's Schedule 
for Rating Disabilities, wherein separate Diagnostic Codes 
identify the various disabilities.  38 C.F.R. § 4.1 (2007).  
If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise the lower rating is assigned.  38 C.F.R. § 
4.7 (2007).  After careful consideration of the evidence, any 
reasonable doubt remaining should be resolved in favor of the 
veteran.  38 C.F.R. § 3.102 (2007).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Where the appeal arises from the initial assignment of a 
disability rating, as in this case, the severity of the 
disabilities at issue are to be considered during the entire 
time period from the initial assignment of the disability 
ratings to the present.  See Fenderson v. West, 12 Vet. App 
119 (1999).  If later evidence indicates that the degree of 
disabilities increased or decreased following the assignment 
of the initial ratings, staged ratings may be assigned for 
separate periods of time.  Id.

A.	Bilateral Pes Planus

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2007); see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

The veteran's bilateral pes planus was originally granted a 
noncompensable evaluation by a November 2004 rating decision 
of the RO.  An August 2005 rating decision increased the 
veteran's rating to one of 10 percent, effective January 9, 
2004, the day following the veteran's release from active 
duty.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, a 10 
percent rating for bilateral flat foot requires a moderate 
condition with a weight-bearing line over or medial to the 
great toe, inward bowing of the Achillis tendon, and pain on 
manipulation and use of the feet.  In order to qualify for a 
rating of 30 percent, the veteran must exhibit a severe 
condition with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indications of swelling on use, and 
characteristic callosities.  A 50 percent evaluation is 
appropriate when the veteran exhibits a pronounced condition, 
characterized by extreme tenderness of plantar surfaces of 
the feet, marked pronation, marked inward displacement and 
severe spasms of the tendo Achillis on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. § 
4.71a, Diagnostic Code 5276.  

The veteran was afforded a VA examination in August 2004.  At 
this examination, the veteran reported that he started 
developing pain in the plantar surfaces of his feet in 2002, 
and was diagnosed with pes planus by a specialist.  He had 
special inserts fitted for his boots, and these did help the 
symptoms.  However, since he had been out of the military, he 
had no inserts to use and had daily pain at an 8 or 9 / 10.  
The pain was excruciating when he first stepped down in the 
morning, then improved somewhat as the morning progressed.  
If he rested and began ambulating again, the pain would 
return.  He did not report any corns, calluses or other 
unusual sources related to the pes planus.  Upon inspection, 
there was loss of the longitudinal arch without medial 
rotation of the ankle joint.  The examiner reported the 
Achilles tendon was in alignment.  There was no bunion 
formation or hallux valgus deformity.  Dorsalis pedis pulses 
were 2+ bilaterally.  There were no lesions or skin peeling 
between the toes or on the plantar surfaces.  The veteran did 
have some mild palpable tenderness on the midfoot on the 
plantar surface, bilaterally, but had normal sensation to the 
dorsal and plantar surfaces of his feet, bilaterally, to 
light touch.  In addition, the veteran had normal range of 
motion of his ankles and was able to heel walk and toe walk 
without difficulty.  X-rays taken the same day revealed mild 
bilateral pes planus deformity, but no fractures, 
dislocations, or soft tissue abnormalities.  

The Board also notes that the veteran was treated at the VAMC 
Kansas City multiple times from November 2004 through 
February 2005.  These records verify that, while the veteran 
continued to have pain, there were no lesions, redness, 
swelling, rashes, or wounds on the feet.  In addition, the 
veteran was again treated at the same facility in August 2005 
for complaints of foot pain.  He reported that his feet used 
to burn at the bottom, but were now dull.  The pain was 
relieved with ambulation, although Motrin did not relieve the 
pain.  Upon examination of the feet, the nurse noted that 
they were warm, with no open areas, color changes, or 
swelling.  VA clinical records dated in 207 refer to the 
disabilities at issue by medical history only, and do not 
specify any treatment or clinical findings relative to either 
disability.

Considering the foregoing, the Board finds that the veteran's 
disability picture is most consistent with the current 10 
percent disability evaluation, and that an increased 
disability evaluation is not warranted.  The examination 
results from the August 2004 VA examination reflect that the 
veteran experiences pain on use and manipulation of the feet, 
thereby warranting a 10 percent rating under Diagnostic Code 
5276.  In addition, the Board observes that the objective 
clinical evidence of record does not show that the veteran 
has exhibited the characteristics necessary to warrant a 
higher rating under Diagnostic Code 5276, to include marked 
deformity (pronation, abduction, etc.), indications of 
swelling on use, characteristic callosities, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement or severe spasms of the tendo Achillis on 
manipulation.  Further, the record does not reflect that the 
veteran qualifies for a higher rating under diagnostic codes 
evaluating weak foot (Diagnostic Code 5277), claw foot 
(Diagnostic Code 5278), or other foot injuries (Diagnostic 
Code 5284).  

The Board also has considered whether the veteran is entitled 
to a higher rating on the basis of functional loss due to 
pain, pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  
See also 38 C.F.R. §§ 4.40, 4.45, and 4.59.  The veteran 
reports experiencing pain and tenderness, but not a loss of 
basic functions.  In addition, there is no evidence of 
abnormality, and the tenderness the veteran experiences due 
to his bilateral pes planus is adequately accounted for in 
his currently assigned disability evaluation.  Thus, there is 
no objective clinical indication he has other symptoms 
causing additional functional limitation to a degree that 
would support a higher rating.

Therefore, the veteran's currently assigned 10 percent rating 
for his bilateral pes planus is appropriate and there is no 
basis for a higher evaluation.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt is given to the claimant.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).  After careful consideration, 
the Board finds that the preponderance of the evidence in 
this case falls against the claimant, making the benefit of 
the doubt rule inapplicable.  

Finally, the evidence does not reflect that the veteran's 
bilateral pes planus has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321 (2007) is not warranted.

B.	Pseudofolliculitis Barbae

The veteran has a current diagnosis of pseudofolliculitis 
barbae, which is a disorder not listed under any Diagnostic 
Code. 

In a situation such as this, where an unlisted condition is 
encountered, it is to be rated under a closely related 
disease or injury in which the anatomical localization, 
symptomatology, and functions affected are analogous.  38 
C.F.R. § 4.20 (2007).  Conjectural analogies should be 
avoided, as should the use of analogous ratings for 
conditions of doubtful diagnosis, or those not supported by 
clinical and laboratory findings.  Ratings also should not be 
assigned to organic diseases and injuries by analogy to 
conditions of functional origin.  Id. 

A November 2004 rating decision evaluated the veteran's 
pseudofolliculitis barbae as noncompensable under Diagnostic 
Code 7806, in analogy to dermatitis or eczema.  Diagnostic 
Code 7806 provides that a noncompensable rating is 
appropriate where less than 5 percent of the entire body or 
the exposed areas are affected and no more than topical 
therapy has been required during the past twelve-month 
period.  If the condition covers 5 to 20 percent of the 
entire body or the exposed areas affected; or requires 
corticosteroids or other immunosuppressive drugs for less 
than six weeks during the past twelve-month period, a 10 
percent rating is warranted.  A 30 percent rating requires 
involvement of 20 to 40 percent of the entire body or of 
exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  In addition, a 60 percent 
rating is appropriate when there is involvement of more than 
40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

The veteran was granted a VA examination in August 2004.  He 
stated that his folliculitis barbae became a problem near the 
beginning of his time in the service, but it was not until he 
went to Desert Storm that he received a shaving waiver.  The 
condition flared up over the veteran's beard area, and is 
worse at the base of his neck and behind his neck.  He had 
previously been prescribed Retin-A for treatment of the 
condition, but was not taking the medication at the time of 
the examination.  The veteran used clippers rather than a 
razor, which kept the condition fairly under control.  He 
also did not report any secondary infections or weeping due 
to the condition.  Upon examination, the veteran did have 
enlarged hair follicles in his bearded area, which were more 
pronounced at the base of his neck on the anterior aspect.  
There was no sign of a secondary infection and no deformities 
were noted.  The Board also notes that 2007 treatment records 
from VAMC Kansas City reflect that the veteran had been 
prescribed a topical ointment for an unspecified condition.  
As use of such topical ointment has not been clinically 
dissociated from treatment for the service-connected 
pseudofolliculitis barbae, it will be considered in rating 
the disability at issue.

After carefully examining the evidence, the Board finds that 
the veteran's disability picture throughout the rating period 
on appeal is most consistent with the current non-compensable 
disability evaluation, and that an increased disability 
evaluation is not warranted.  The evidence of record fails to 
show that the veteran's pseudofolliculitis barbae covers an 
area between 5 and 20 percent of the body or exposed areas 
affected or required less than 6 weeks of immunosuppressive 
drugs in the previous twelve-month period.  In addition, 
while the veteran has been prescribed a topical ointment, 
there is no evidence that immunosuppressant drugs have been 
given.  Therefore, the veteran's symptomatology most closely 
fits within the criteria for the currently assigned 
noncompensable evaluation.

The Board has also considered rating the veteran's service-
connected disability under Diagnostic Codes 7800-7805, but 
finds none that may be assigned on the facts of record or 
which would avail the veteran of a higher disability rating. 
The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of Diagnostic Code should be upheld so long as it is 
supported by explanation and evidence).

In conclusion, the Board finds that there is no basis for a 
higher evaluation, as the veteran's current noncompensable 
evaluation for pseudofolliculitis barbae is appropriate.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 54-56.

In addition, the record does not show that the veteran's 
pseudofolliculitis barbae has produced noticeable impediments 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or imposed any recurrent episodes 
of hospitalization.  Therefore, the assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 is not 
necessary.


ORDER

An initial rating in excess of 10 percent for bilateral pes 
planus is denied.  

An initial compensable rating for pseudofolliculitis barbae 
is denied. 




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


